Title: To George Washington from Major General William Heath, 14 November 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Camp Peeks Kill [N.Y.] November 14. 1779
        
        The Scarcity of Forage in this quarter is become So great that the Troops must either move or the Horses be Sent out into the Country. The feed that was in the meadows has been the principal support of the Horses for Some time, and a great Saving to the Public. It is now nearly gone, and altho’ there is a considerable quantity of Forage in the hands of the Farmers it cannot be obtain’d. By a Law of the State Persons (call’d assessors) are appointed to view and determine how much forage each Farmer can spare, and the whole quantity assess’d in this district, except a mere trifle, the D.Q.M. Genl informs me is consumed.
        Five Prisoners are on their way to Head Quarters. they were

taken on the Night of the 11 Instant near Morrissania by a party of the West chester militia under the command of Lieut. Oakley. The militia Strip’d Some of them of part of their Cloathing.
        Several Officers in this wing are making the most pressing importunities for leave to go home on Short Furloughs to visit their family’s who are Sick, and, as they Say, Suffering for the necessaries of Life: the Cases of Some of them Seem really to require attention, but your Excellency orders are So full against granting furloughs that I dare not indulge them without your Consent, & wish your direction.
        I am Still afflicted with the Fever and ague, am using every means to get rid of it they are as yet ineffectual. I have the honor to be With the greatest respect Your Excellency’s Most obedient Servant
        
          W. Heath
        
      